Citation Nr: 1748780	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-25 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to a rating greater than 0 percent for status post-surgical removal of left keloid posterior earlobe with residual keloid, based on a disfiguring scar.

3.  Entitlement to a rating greater than 10 percent for status post-surgical removal of left keloid posterior earlobe, based on a painful scar.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1999 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a bilateral knee disability and granted service connection for a left earlobe disability, with a noncompensable rating, effective August 24, 2009.

The Veteran testified at a videoconference hearing before the Board in October 2012; a transcript of the hearing is associated with the claims file.  In April 2016, the Board notified the Veteran that the Veterans Law Judge who presided over his hearing was no longer available to participate in a decision on his appeal, and gave him the option to have a new hearing.  Later that month, the Veteran responded that he did not want to appear at a new hearing.

In April 2015, the AOJ granted a separate 10 percent disability rating for status post-surgical removal of left keloid posterior earlobe, with residual pain, effective October 22, 2014.  In June 2015, the Veteran indicated that he wanted an earlier effective date for the separate 10 percent rating, contending that it should have been effective with his claim for service connection for the left ear lobe disability, received on August 24, 2009.  The AOJ subsequently granted an initial, compensable rating of 10 percent for status post-surgical removal of left keloid posterior ear lobe, with residual painful scar, effective August 24, 2009, the date of claim.

The issue of entitlement to service connection for a bilateral knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's left earlobe scar is elevated upon palpation.

2.  The Veteran has only one scar behind his left ear, which is painful, but not unstable.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 10 percent rating, but no higher, for a left earlobe scar, based on disfigurement, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code (DC) 7800 (2016).

2.  The criteria for an initial rating in excess of 10 percent for a left earlobe scar, based on pain, have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code (DC) 7804 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, including employment, by comparing his/her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

In this case, the RO awarded the Veteran service connection for a left earlobe disability in a February 2010 rating decision, and assigned a noncompensable rating, effective August 24, 2009.  The Veteran disagreed with this rating and perfected this appeal.

In April 2015, the AOJ granted a separate 10 percent disability rating for status post-surgical removal of left keloid posterior ear lobe, with residual pain, effective October 22, 2014.  In November 2016, the AOJ granted an earlier effective date for the separate 10 percent rating of August 24, 2009.

The noncompensable rating for the Veteran's service-connected status post-surgical removal of left keloid posterior earlobe, with residual keloid, based on a disfiguring scar, has been assigned pursuant to Diagnostic Code (DC) 7800.  The 10 percent rating for his service-connected status post-surgical removal of left keloid posterior earlobe, based on a painful scar, has been assigned pursuant to DC 7804.  The Board notes that the criteria for rating skin disabilities were revised effective October 23, 2008.  See 73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Because the Veteran filed his service-connection claim for his scar in August 2009, after these revisions, only the current criteria are applicable.

DC 7800 provides that a scar of the head, face or neck with on characteristic of disfigurement is rated 10 percent disabling.

A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.

A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.

A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.

DC 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are the following: (1) scar is 5 or more inches (13 or more cm.) in length; (2) scar is at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture is abnormal (irrelgular, atrophic, shiny, scaly, etc.) in the area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800 (2016).

The RO based its assignment of an initial noncompensable rating under DC 7800 on a finding that the Veteran's scar disability was characterized by slight disfigurement only without any of the 8 characteristics of disfigurement.  However, a January 2010 VA examiner indicated that the Veteran's scar manifested in a mild raised keloid.  Additionally, subsequent observation by an examiner in August 2016 noted that the affected scar had surface contour elevated on palpation.  The Board accordingly finds that the Veteran's service-connected scar is in fact characterized by one element of disfigurement based on surface contour of scar elevated on palpation.

As noted, a scar of the head, face or neck with on characteristic of disfigurement is rated 10 percent disabling.  Because the Veteran's scar manifests with one characteristic of disfigurement - i.e., elevation - a 10 percent rating is warranted.

A rating higher than 10 percent under DC 7800 is not warranted.  With respect to the width of the Veteran's scar, the medical evidence of record demonstrates that, at its widest, his scar was in fact below the 0.6 cm threshold required under DC 7800 to qualify as a characteristic of disfigurement.  Specifically, the January 2010 VA examiner found that his scar was 1 cm long and 0.5 cm wide; and the August 2016 VA examiner found his scar to be 1.5 cm. long and 0.2 cm wide.  The evidence also does not demonstrate that any of the other characteristics of disfigurement are shown.  Although the Veteran has asserted numbness, pain, swelling and discomfort (see Veteran's June 2015 statement and August 2016 VA examination), he has already received separate ratings for these symptoms under DCs 7804 (pain) and 8299-8205 (numbness).

With respect to DC 7804, the RO awarded a 10 percent rating based on a finding that the Veteran's scar is painful.  Under DC 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  As the Veteran only has one scar, ratings higher than 10 percent (which are reserved for disabilities involving multiple scars) are unavailable.

Note (2) of DC 7804 does allow for adding 10 percent to the scar evaluation if one or more scars are both unstable and painful; however, in this case, there is no indication in the record that the Veteran's scar is unstable.  See 38 C.F.R. § 4.118, DC 7804, Note (1) (indicating  that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar).

The Board has considered whether rating the Veteran under a different diagnostic code would apply.  Codes 7801 and 7802 do not apply because they only address scars other than those of the head, face or neck.  Additionally, as his scar does not manifest in any disabling effects other than those contemplated in DC 7800 (disfigurement) and DC 7804 (pain), rating the scar under DC 7805 also would not assist the Veteran.  See August 2016 VA examiner's report at page 2 (indicating that the Veteran's scar or disfigurement has no functional impact).

For all the foregoing reasons, the Board finds that a schedular rating of 10 percent, but no higher, for the Veteran's left earlobe disability, based on disfigurement, is warranted under DC 7800; and a schedular rating in excess of 10 percent for his left earlobe disability, based on pain, is not warranted at any time pertinent to this appeal under DC 7804.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A initial rating of 10 percent for status post-surgical removal of left keloid posterior earlobe with residual keloid, based on a disfiguring scar, is granted, subject to controlling regulations governing the payment of monetary awards.

An initial rating in excess of 10 percent for status post-surgical removal of left keloid posterior earlobe, based on a painful scar, is denied.


REMAND

While the Board regrets additional delay, review of the record reveals that additional development is needed to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

In April 2014, the Board remanded the issue of a bilateral knee disability to obtain outstanding medical records and a VA examination.

Subsequently, in an October 2014 VA examination, the examiner provided a diagnosis of chondromalacia knees.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by service.  She based her opinion on there being no mention of his knees in service treatment records.  As an opinion based on the absence of service treatment records is legally insufficient, the examination was inadequate.  

In June 2016, the Board remanded the issue to obtain a new VA examination.  The Board asked the examiner to offer an opinion on whether the Veteran had a bilateral knee disability, shown at any time since 2009; and if so, to state whether it is at least as likely as not that the diagnosed bilateral knee disability is the result of a disease or injury in active service, or caused or aggravated (permanently worsened beyond that due to the natural disease process) by his service-connected low back disability.

In an August 2016 VA examination, the examiner determined that the Veteran did not have a current bilateral knee disability.  The examiner noted that evaluation of the knees was normal, there was normal range of motion without pain, X-ray of the knees was normal, there were no pathology and no diagnosis.  The examiner did not address the October 2014 diagnosis of chondromalacia knees, or the Board's notation that a current disability for this Veteran is one shown at any time since 2009, even if it has since resolved.  As such has not been addressed, a new examination is necessary to clarify the diagnosis of the Veteran's right and left knees.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding VA or private treatment records relevant to his claimed disability.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After obtaining any outstanding records, the Veteran should be afforded a new VA examination, provided by a new examiner, regarding the etiology of his bilateral knee disability.  The examiner should note in the report that the entire electronic claims file has been reviewed, to include any new records recently obtained.  Following the examination of the Veteran and a review of the claims file, which includes VA treatment records and the October 2014 and August 2016 VA examinations, the examiner should offer the following opinions:

a) Does the Veteran have a current right and/or left knee disability?  Please note that a current disability, for VA rating purposes, is one shown at any time since 2009, even if the disability has since resolved.  Please address the October 2014 diagnosis of chondromalacia knees and the August 2016 examination noting no disability.

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a currently diagnosed right and/or left knee disability that had its onset in, or is otherwise related to any incident of his service, to include his reports of injuring his knees at the same time of the in-service incident in which he fell from a ladder and injured his back (December 2000)?  Please consider his report of having had chronic pain since that time.

The fact that a knee injury may not have been recorded in the Veteran's service treatment records does not serve as an absolute bar to the service connection claim.

c) Notwithstanding the answers to (a) and (b) above, is it at least as likely as not (50 percent probability or greater) that the Veteran has a currently diagnosed right and/or left knee disability that was caused or aggravated beyond its natural progression by his service-connected low back disability?

All opinions must be supported by a clear rationale and reasoning behind the opinion that include consideration of the Veteran's statements, the particulars of his medical history and relevant medical literature. 

3.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


